Citation Nr: 1410379	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-01 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected disability pension benefits prior to September 11, 2008.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal was previously before the Board in February 2013.  At that time, the Board denied entitlement to special monthly pension (SMP).  Regarding entitlement to basic nonservice-connected disability pension, the Board found, based on the granting of compensation benefits effective September 11, 2008, that the question was entitlement to pension benefits prior to this date.

Thus, the issue before the Board was entitlement to nonservice-connected disability pension benefits from the date of claim, February 22, 2007, to September 10, 2008.  The Board remanded this claim to allow the Veteran to provide additional information regarding income and financial assets.  Review of the subsequent development reveals that the issue is now ripe for adjudication upon the merits.


FINDING OF FACT

For the period from February 22, 2007 to September 10, 2008, the Veteran's countable annual income for VA pension purposes is in excess of the established income limit to receive nonservice-connected disability pension and, moreover, the Veteran's reports of income received are not credible. 


CONCLUSION OF LAW

For the period from February 22, 2007 to September 10, 2008, the Veteran's countable income exceeds the limit for receiving nonservice-connected pension.  38 U.S.C.A. §§ 1521,1522,  5107 (West 2002); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the VCAA must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in July 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran of the evidence and information needed to substantiate the claim for non-service connected pension.  After consideration of the contents of the letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter was issued prior to the initial adjudication of the claim, and thus, is also timely.  Regarding additional notice regarding the effective date assigned to a grant of pension benefits, the Veteran was not provided such notice in a notice letter that specifically addressed the claim currently on appeal; as the instant decision denies entitlement, however, there is no prejudice in not receiving notice of a downstream issue.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board finds that VA has satisfied the duty to notify in this case.

The Board finds that VA has also satisfied the duty to assist.  Here, the RO had previously received income information from the Veteran.  In the prior remand, the Board found that the Veteran should be provided another opportunity to provide income and asset information.  Although cognizant that it does not appear that the Veteran was instructed to provide information for the period beginning February 22, 2007 (instead of RO sought information from January 2008 to August 2008), as discussed below, the Board finds additional development is unnecessary.  Specifically, the Veteran's response indicates that he is not providing accurate or complete information.  On this basis, the Board finds that it need no further develop for evidence regarding incoming, when the Veteran has on two occasions provided substantially inaccurate information.  Thus, such additional development would not lead to credible evidence regarding current income or assets.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Further in this regard, the Board is aware that in a portion of the prior remand the Board found that a retrospective VA opinion would be required in this appeal to determine whether the Veteran was totally and permanently disabled due to his disabilities.  No such opinion request was contained in the directive, however, and an opinion was not obtained upon remand.  The Board remand also noted, however, that a Veteran is considered permanently and totally disabled if a veteran is disabled as determined by the Commissioner of Social Security.  See 38 C.F.R. § 3.3(vi)(B)(2).  Although the record indicates that the Veteran first received SSA disability benefits in August 2007, SSA determined that the disability began February 5, 2007.  As SSA found that the Veteran was disabled throughout the period in question, this element of the non-service connected pension claim is established, and thus, there is no prejudice in any error in not obtaining the VA retrospective opinion.  The claim is denied on other grounds.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)

As will be explained below in greater detail, the evidence does not support granting the Veteran's claim of entitlement to nonservice-connected pension.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Analysis

Improved nonservice-connected pension is a benefit available to a veteran if:  the veteran is permanently and totally disabled, provided that his condition was not the result of the veteran's willful misconduct, or the veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § §3.2, 3.3(a)(3).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The Maximum Annual Pension Rate (MAPR) used to determine eligibility is based on certain status determinations.  Here, the Veteran has no dependents and has indicated he is divorced.  For the period from February 22, 2007 (date of claim) to November 30, 2007, the effective MAPR was $10,929 (the MAPR rate effective December 1, 2006).  For the period from December 1, 2007 until September 10, 2008 (the last day in appellate status), the effective MAPR was $11,181 (the MAPR rate effective December 1, 2007).  That is, the Veteran's income must be below these amounts during the relevant period for there to be any entitlement to nonservice-connected pension.

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Payments of any kind and from any source is counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.272.  The listed exclusions include:  welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  SSA disability income is countable income.

On a VA Form 21-527 received in December 2007, the Veteran reported no income and no assets, marking "0s" for all income and asset categories.  Thus, he indicated he did not receive any money nor have any real or other property value.  The Veteran reported he has applied for SSA disability benefits, but had been denied and was going to reapply.  Contrary to this assertion, however, the Veteran first received SSA disability benefits in August 2007 in the monthly amount of $952, several months prior to when the Veteran submitted the VA Form 21-527.  The Veteran received the monthly amount of $952 from August 2007 through November 2007, and received the amount of $974 beginning December 2007 and for the remainder of the time period currently under consideration.

Pursuant to the Board remand, the RO informed the Veteran that VA needed additional evidence regarding current household income and expenses for the period prior to September 11, 2008.  In August 2013, the Veteran submitted a Medical Expense Report, VA 21P-8416 and a VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran with No Children).  The Veteran continued to be single with no dependents.  The reports indicate that they are for the period from January 2008 to September 2008, and it appears this date range was entered by an RO employee.  The Veteran reported no medical expenses.  The Veteran also indicated no income, to include no SSA disability income.  On the first page of Improved Pension Eligibility Verification Report, which pertained to the Veteran's overall benefits, and not only to a specific time period, the Veteran marked that he did not receive any other VA benefits as a Veteran.  As of September 11, 2008, however, the Veteran has been in receipt of a 50 percent rating for posttraumatic stress disorder (PTSD).

For the period beginning August 2007 until September 10, 2008, the Veteran received SSA benefits.  Considering the monthly amount received, with no report of countable medical expenses, the Veteran's income exceeded the MAPR.  The Board is aware that the Veteran reported that he did not receive SSA benefits, but this is countered by evidence from SSA.  The Board notes that in December 2007 the Veteran reported he had been denied SSA benefits, but he was already in receipt of SSA benefits for several months.  In the most recent report, he again reported no benefits.  This is factually inaccurate, and on this basis the Board finds the Veteran's information not credible.  Further supporting the Board's finding that the Veteran is not credible regarding income information, in the income information he submitted in August 2013, he indicated that he did not receive any current VA benefits, but he is in receipt of a 50 percent compensation rating.

For the period from February 22, 2007 until SSA benefits were first received in August 2007, the Veteran has reported he was unemployed.  Further, the Board is aware that the VA forms sent to the Veteran pursuant to the Board remand indicate that the period under question began in January 2008.  Thus, the Veteran was not asked subsequent to the Board remand to provide income, expense, and asset information for the period from February 22, 2007 until December 31, 2007.  Normally, as there is no indication of other receipt of income during this period, the Veteran would be entitled to non-service connected pension benefits during this period of time or there should be additional development regarding whether the Veteran received income during this period of time.  Here, however, the Board finds that further development is not indicated and the benefit is not warranted.  The Veteran has provided entirely factually inaccurate information regarding his income and the current status of VA benefits.  Therefore, the Board finds the Veteran's statements regarding income to be noncredible.

Based on this finding, the Board, unfortunately, cannot provide the benefit.  That is, the providing of VA non-service connected benefits is dependent upon evaluating the Veteran's income, expenses, and assets and seeing if that meet the overall income and asset requirements.  Here, for a majority of the time period under appeal, the information indicates that the Veteran's income was too great to be entitled to nonservice-connected benefits.  As to the period prior to SSA disability payments, as the income information is not credible, the Board finds entitlement is not warranted for any period under appeal.

ORDER

For the period from February 22, 2007 to September 10, 2008, entitlement to nonservice-connected pension is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


